Citation Nr: 1422324	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-36 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an increased rating for a lumbosacral spine disability, currently rated 20 percent.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to June 1987, to include the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sough on appeal.  

In April 2013, the Board denied a claim for service connection for a left knee disability and remanded the low back claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a November 2013 Order, pursuant to a Joint Motion for Remand, the Court vacated the Board's April 2013 decision only to the extent that it denied entitlement to service connection for a left knee disability.

Additionally, the Board is accepting jurisdiction over a claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the record reasonably raises the issue of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In October 2012, the Veteran testified during a video conference hearing.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a left knee disability and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.  
FINDINGS OF FACT

1.  At no time during the period on appeal has the Veteran's chronic lumbosacral strain resulted in limitation of forward flexion of the thoracolumbar spine of 30 degrees or less; or ankylosis of the entire thoracolumbar spine or of the entire spine.  

2.  The medical evidence shows that the Veteran has intervertebral disc syndrome of the thoracolumbar spine with less than four weeks of incapacitating episodes in any 12 month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided notice in a letter dated in November 2006.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a (2013).

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).  

VA medical records show that the Veteran sought treatment for back pain on several occasions.  Treatment notes dated in February 2008, August 2008, and September 2010 show the Veteran reported increased back pain and concern that his pain limited his ability to do things.  In February 2008 the Veteran was referred to physical therapy for treatment for his back disability.  The record also shows that from September 2008 to October 2008, the Veteran participated in a group for patients with chronic illnesses and pain.  An August 2013 treatment note shows the Veteran reported taking over the counter pain medication and had a pain level of 5 out of 10 on the pain scale.  

A September 2009 VA examination report notes the Veteran complained of constant moderate lumbar spine pain with a 4 out of 10 on the pain scale, that radiated into his knees.  He reported a good response to physical therapy and pain medication, with no side effects.  He stated his pack pain limited his walking ability to less than 100 yards or 10 minutes, and affected his ability to dress himself, to drive, and also disturbed his sleep.  The Veteran denied any prescribed bed rest due to his back disability.  He reported flare-ups that were severe, a 9 out of 10 on the pain scale.  On range of motion testing the Veteran had forward flexion to 60 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 12 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  On repetitive use testing there was no change in range of motion.  Examination of the lumbar spine was positive for spasm.  Straight leg raises were negative for neurological complaints or tenderness.  

A June 2010 VA neurological examination report shows that the Veteran complained of low back pain that radiated down the right leg, but not below the right knee.  On physical examination straight leg raising did not elicit sciatic pain and the Veteran had good musculature with no atrophy.  On sensory examination, the Veteran reported some numbness and decreased sensation on the top and dorsum of both feet, but not in the toes.  The examiner's impression was lumbar spondylosis with no signs of radiculopathy or other central or peripheral nervous system involvement.  Motor testing was 5/5, deep tendon reflexes were 2+ and symmetrical.  Sensory testing was intact to vibration.  Gait was antalgic.  X-rays showed degenerative disk disease and spondylosis.  The examiner diagnosed lumbar spondylosis and lumbar degenerative disk disease with subjective, but no objective evidence of lumbar radiculopathy.  

A July 2011 VA spine examination found that the Veteran complained of daily low back pain that radiated down to the left hip, and at times affected his ability to walk.  The Veteran reported he took prescription and over the counter medications that provided mild improvement.  He stated his pain was an 8 of 10 on the pain scale.  There had been no incapacitating episodes in which a doctor prescribed bed rest.  On range of motion testing the Veteran had forward flexion to 60 degrees, extension to 12 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  There was evidence of painful motion throughout the entire range of motion.  On repetitive use testing there was no change in range of motion.  The Veteran had diffuse tenderness to palpation which was nonfocal.  He did not have muscle spasm.  Muscle strength was 5/5, deep tendon reflexes were normal, and straight leg raising was negative bilaterally.  There was a decrease in sensation in the bilateral lower extremities which was nondermatomal and followed by specific pattern.  Imaging of the lumbar spine revealed degenerative disk disease of the lumbar spine with facet hypertrophy and sacralization of L5.  The examiner diagnosed degenerative disk disease of the lumbar spine.  

A May 2013 VA spine examination report shows that the Veteran reported flare-ups that caused difficulty dressing and doing yard work.  He stated that during a flare-up his forward flexion was limited to 25 degrees.  On range of motion testing the Veteran had forward flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Evidence of painful motion began at the same range of motion.  On repetitive use testing there was no change in range of motion.  The examiner found that the Veteran had functional loss, impairment, or additional limitation of range of motion due to contributing factors of less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran had diffuse lumbar paraspinous tenderness.  He did not have guarding or muscle spasm.  Muscle strength testing was 5/5 and the Veteran did not have muscle atrophy.  Deep tendon reflexes were hypoactive.  Sensory examination was normal.  Straight leg raising test was negative.  There was no radiculopathy, and no other neurologic abnormalities.  The Veteran was noted to have intervertebral disc syndrome.  However, he had no incapacitating episodes over the past 12 months.  The Veteran regularly used a cane.  Arthritis was documented on imaging studies.  

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for orthopedic manifestations of a service-connected lumbosacral strain disability.

According to the General Rating Formula for Diseases and Injuries of the Spine to warrant a rating in excess of 20 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2013).  Neither limitation of motion has been demonstrated.  Based on the objective findings in the medical evidence of record, the Veteran's flexion of his lumbar spine was limited to 50 degrees at the time of the May 2013 VA examination and was not limited to 30 degrees or less on any examination.  In addition, the VA examiner did not find that the Veteran had ankylosis of the entire thoracolumbar spine.  Based on that symptomatology, a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's lumbosacral strain disability.  While the Veteran claimed to be limited to 25 degrees of flexion on flare-up, the Board finds that examination measurements, taken objectively by the examining physician, to be more persuasive.  Furthermore, even if an occasional flare-up limited flexion to 25 degrees on a temporary basis, the evidence does not show that the level of impairment more nearly approximates limitation of flexion to 30 degrees or less such that a higher rating would be warranted.

In considering this claim, the Board has also specifically considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased ratings for the orthopedic manifestation of the Veteran's lumbar spine disability are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, even when considering the impact of pain and flare-up conditions and disturbance of locomotion, the Veteran's range of motion still exceeded what was required in order to warrant a rating in excess of the current 20 percent.  Thus, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 20 percent.  Therefore, a rating higher than 20 percent is not warranted based on the evidence of record.  

In addition, while intervertebral disc syndrome has been diagnosed, the evidence does not show incapacitating episodes with treatment by a physician and bed rest prescribed by a physician of four or more weeks in any 12 month period such that a higher rating could be warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

The Board has also considered the Veteran's subjective complaints of radiating pain into the lower extremities.  However, examinations have consistently failed to diagnose any neurologic disability that could be separately rated.  Therefore, the Board finds that separate ratings for neurologic disability are not warranted because no neurologic disabilities are shown by the competent medical evidence of record.

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013) and concludes that referral is not warranted.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to make his disability rating for a lumbosacral spine disability inadequate.  The Veteran's lumbosacral spine disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  Throughout the entire period on appeal, the Veteran's lumbosacral spine disability was manifested by pain, and limitation of motion that was analogous, at most, to flexion greater than 30 degrees but not greater than 60 degrees.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned for his lumbosacral spine disability.  Ratings in excess of the ratings assigned are provided for certain manifestations of spine disabilities, but the medical evidence shows that those manifestations are not present.  The Board finds that the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, his disability picture is contemplated by the rating schedule, and the assigned schedular rating is not inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability is denied.  


REMAND

With regard to the claim for service connection for a left knee disability, the Board notes that according to a November 2013, Joint Motion for Remand, the April 2010 VA examination for a knee disability, upon which the Board relied to deny service connection for a left knee disability, was inadequate for rating purposes.  The Joint Motion for Remand asserts that the examiner's opinion that the Veteran's left knee degenerative joint disease did not manifest within one year from discharge, only addressed whether service connection was warranted on a presumptive basis.  The opinion does not address whether a nexus exists between the Veteran's left knee disability and service on an other than presumptive basis.  

As the examiner provided no discussion as to whether the Veteran's left knee disability otherwise had onset during service, the record is inadequate to render a fully informed decision, and thus the opinion is inadequate.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371 (1993).  The Joint Motion for Remand states that a remand is necessary to obtain an addendum opinion or, if the previous examiner is unavailable, to provide the Veteran with a new examination.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The evidence of record includes numerous documents which state that the Veteran is unemployed due to a combination of disabilities.  Further, after the case returned to the Board from the Court, the Veteran, through his attorney, submitted additional evidence, to include a vocational rehabilitation assessment that addressed his employability.  Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability in conjunction with an increased rating claim, VA must consider a total rating for compensation based upon individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the other issue remanded.  Therefore, the Board finds that remanding this issue for contemporaneous consideration is warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, conducted by the appropriate medical doctor specialist, to determine etiology of any left knee disability found.  The examiner must review the claims file and must note that review in the report.  The examiner must specifically note the Veteran's in-service and post-service left knee symptoms and diagnoses.  A complete rationale for all opinions must be provided.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left knee disability had its onset during service, or is otherwise related to, service.  

2.  After the above action has been completed, adjudicate the claim of entitlement to TDIU.  If the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2013), but his service-connected disabilities prevent him from securing or following a substantially gainful occupation, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2013).  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


